                                                                   Case 2:16-cv-00591-GMN-GWF Document 83 Filed 01/08/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff Bank of America, N.A.
                                                             8
                                                                                              UNITED STATES DISTRICT COURT
                                                             9
                                                                                                     DISTRICT OF NEVADA
                                                            10

                                                            11   BANK OF AMERICA, N.A.,                              Case No: 2:16-cv-00591-GMN-GWF
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                Plaintiff,             STIPULATION AND ORDER EXTENDING
                                                                                                                     DEADLINE FOR THE PARTIES TO
                      LAS VGAS, NEVADA 89134




                                                            13                                                       REPLY IN SUPPORT OF THEIR
                                                                 vs.
AKERMAN LLP




                                                                                                                     DISPOSITIVE MOTIONS [ECF NOS. 77,
                                                            14                                                       78, AND 79]
                                                                 ALIANTE MASTER ASSOCIATION;
                                                            15   SFR INVESTMENTS POOL 1, LLC; and                    (FIRST REQUEST)
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                            16
                                                                                              Defendants.
                                                            17

                                                            18   AND RELATED CLAIMS
                                                            19

                                                            20            Plaintiff Bank of America, N.A. and defendants Aliante Master Association, and SFR

                                                            21   Investments Pool 1, LLC hereby agree as follow:

                                                            22            1.    On December 3, 2018, BANA filed its second motion for partial summary judgment

                                                            23   (ECF No. 77), Aliante filed its motion for summary judgment (ECF No. 78), and SFR filed its

                                                            24   motion for summary judgment (ECF No. 79).

                                                            25            2.    On December 21, 2018, Aliante filed its response in opposition to BANA's motion for

                                                            26   summary judgment. (ECF No. 80.) The reply deadline was January 4, 2019.

                                                            27            3.    On December 26, 2018, BANA filed its response in opposition to Aliante and SFR's

                                                            28   motions for summary judgement. (ECF No. 81.) The reply deadline is January 9, 2019.

                                                                                                             1
                                                                 47446408;1
                                                                   Case 2:16-cv-00591-GMN-GWF Document 83 Filed 01/08/19 Page 2 of 2




                                                             1            4.     Also on December 26, 2018, SFR filed its response in opposition to BANA's motion
                                                             2   for summary judgment. (ECF No. 82.) The reply deadline is January 9, 2019.
                                                             3            5.     Counsel for the parties need additional time to reply to the arguments raised in each
                                                             4   opposition and wish to have all replies due the same date. The additional time will allow the parties
                                                             5   to properly address the issues raised.
                                                             6            6.     The parties agree to extend the deadline to reply in support of their motions for
                                                             7   summary judgment shall be extended until January 25, 2019.
                                                             8            7.     This stipulation is made in good faith and not for the purposed of delay.
                                                             9            Dated January 8th, 2019.

                                                            10      AKERMAN LLP                                     LEACH KERN GRUCHOW ANDERSON SONG
                                                            11
                                                                    /s/ Donna M. Wittig                             /s/ Chase Pittsenbarger
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12      MELANIE D. MORGAN, ESQ.                         SEAN L. ANDERSON, ESQ.
                                                                    Nevada Bar No. 8215                             Nevada Bar No. 7259
                      LAS VGAS, NEVADA 89134




                                                            13      DONNA M. WITTIG, ESQ.                           T. CHASE PITTSENBARGER, ESQ.
AKERMAN LLP




                                                                    Nevada Bar No. 11015                            Nevada Bar No. 13740
                                                            14
                                                                    1635 Village Center Cir., Ste. 200              2525 Box Canyon Drive
                                                            15      Las Vegas, Nevada 89144                         Las Vegas, Nevada 89128
                                                                    Attorneys for Bank of America                   Attorneys for Aliante Master Association
                                                            16
                                                                    KIM GILBERT EBRON
                                                            17
                                                                    /s/ Diana S. Ebron
                                                            18
                                                                    DIANA S. EBRON, ESQ.
                                                            19      Nevada Bar No. 10580
                                                                    JACQUELINE A. GILBERT, ESQ.
                                                            20      Nevada Bar No. 10593
                                                                    KAREN L. HANKS, ESQ.
                                                            21      Nevada Bar No. 9578
                                                                    7625 Dean Martin Drive, Suite 110
                                                            22
                                                                    Las Vegas, Nevada 89139
                                                            23      Attorneys for SFR Investments Pool 1, LLC

                                                            24      IT IS SO ORDERED.
                                                            25

                                                            26      Dated this ___
                                                                               10 day of January, 2019.
                                                                                                                         ____________________________
                                                            27
                                                                                                                         Gloria M. Navarro, Chief Judge
                                                            28                                                           United States District Court
                                                                                                              2
                                                                 47446408;1
